DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-70 of U.S. Patent No. 7, 741,734, 9,509,147. Although the claims at
issue are not identical, they are not patentably distinct from each other because all of the
limitation of the pending claim 1 can be found in the patented claims 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gord et al. (US 2005/0085873)
Re Claims 2, 3, 4, 7,8, 9, 11, 19; Gord discloses a method of transferring electromagnetic energy comprising: providing a first resonator structure (12) receiving energy from an external power supply (implicit not shown), said first resonator structure has a first Q-factor Q1 (Par 0014 the external coil 12 is a high-Q-type coil with low equivalent series resistance.), 
providing a second resonator structure (14) being positioned distal from said first resonator structure and supplying useful working power to an external load (20), said second resonator structure has a second Q-factor Q2, (Par 0014 in general, the efficient transfer of energy through an external coil 12 to an internal coil 14 requires the use of a high Q resonant circuit to couple the two coils)
transferring non-radiative energy between the first resonator structure and the second resonator structure through coupling of their resonant-field evanescent tails, (Par 0014; In general, the efficient transfer of energy through an external coil 12 to an internal coil 14 requires the use of a high Q resonant circuit to couple the two coils.)
Par 0014 further discloses that “This condition occurs at only one frequency in a circuit with fixed constants, and the circuit is said to be "tuned" to this frequency. The "Q" of a resonant circuit may be defined as a figure of merit of the tuned LC circuit, where Q is generally equal to X/R, where X is the reactance of the circuit, and R is the resistance. Because the resistance in a resonant circuit typically represents an energy loss (the loss occurring due to ohmic heating), a more efficient energy transfer occurs when the resistance is low, or the Q is high. Hence, a preferred circuit for coupling energy between a primary coil and an implanted coil will utilize a resonant circuit having a relatively high Q, e.g., a Q greater than or equal to 10. A Q value of twenty or higher is preferred.” Par 0018 further discloses transmitting power with a Q = 100. 
Gord does not disclose wherein the resonator structures use resonant modes of high Q = w/(2                
                    
                        
                            Γ
                        
                        
                    
                
            ) for low intrinsic- loss rates                 
                    
                        
                            Γ
                        
                        
                            1,2
                        
                    
                
             and with evanescent tails significantly longer than the characteristic sizes L1 and L2 of the two resonators structures for the non-radiative energy transfer, characterized in that Q1>100, and Q2>100, Q1i>200, and Q2>200, Q1>500, and Q2>500 and k/sqrt(                
                    
                        
                            Γ
                        
                        
                            1
                        
                    
                
            *                
                    
                        
                            Γ
                        
                        
                            2
                        
                    
                
            ) >2, k/sqrt(                
                    
                        
                            Γ
                        
                        
                            1
                        
                    
                
            *                
                    
                        
                            Γ
                        
                        
                            2
                        
                    
                
            ) >5 and D/L2>1 where k is the coupling rate for the non-radiative energy transfer.
However, Q factor is often used to give an indication of its performance in a resonator circuit as shown above by Gord and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have selected Q1>100, and Q2>100, Q1i>200, and Q2>200, Q1>500, and Q2>500, in order to efficiently transmit power to the receiver. (par 0014 [Wingdings font/0xE0] of Gord “a more efficient energy transfer occurs when the resistance is low, or the Q is high., par 0016[Wingdings font/0xE0] The high-Q coil is highly efficient in transmitting power to the internal coil”).
Further, the values of w and Gamma are obviously changeable.  The skilled artisan would have been motivated to change the resonant frequency of Gord.  The resonance frequency is a function of the inductance (40) and capacitance (C1) and the skilled artisan would have understood how changing these values would affect the resonant frequency.  
Gamma is an intrinsic loss and the skilled artisan would have been motivated to seek to reduce losses in the Gord system.  Alternatively, the skilled artisan would have understood how to increase the Gamma loses in Gord.  
Because the two variables can be changed, the result of the equation (solving for Q) can be obviously changed as well.   Selecting values for w and Gamma, to arrive at Q1>100, and Q2>100, Q1>200, and Q2>200, Q1>500, and Q2>500 would have been within the level of ordinary skill in the art. 
See MPEP 2144.05
The equation for Q does not impart any narrowing structure to the claim.  The variables within Q inherently exist in a wirelessly resonant system. Gord anticipates the claimed structure.  It only needs to be modified to have its inductance, capacitance, and/or loss inducing components changed to solve for Q>100 to 200.  Such a change is within the level of ordinary skill in the art. 
It’s also noted that the applicant has not provided the benefits for having such specific value for Q and thus does not provide the significant of Q rather than merely reciting Q having such values. 
Re Claims 5, 10; Gord discloses wherein the resonant modes cause a strong coupling rate |k12,21| over large distances D between the resonator structures. (Par 0014).

Re Claims 13, 15;Gord discloses wherein the second resonator structure is part of a mobile wireless receiver comprising the external load. (the second part is part of an implant which is considered as a mobile wireless receiver. Par 0014).

Re Claims 12 and 20; Gord discloses a resonator as discussed above. Gord does not disclose wherein said first resonator structure comprises a capacitively-loaded conducting-wire loop having a characteristic size L1, where the characteristics size L1 is the radius of the loop.
However, capacitively-loaded conducting-wire loop having a characteristic size L1, where the characteristics size L1 is the radius of the loop was known and it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have replaced the resonator of Gord with capacitively-loaded conducting-wire loop having a characteristic size L1, where the characteristics size L1 is the radius of the loop, motivated by the desire to maximize the power transferred to the load. 

Re Claims 14 and 16; Gord discloses a receiver as shown above. 
Gord does not disclose wherein the mobile wireless receiver is any of a robot, computer, vehicle.
However, receivers such as a robot, computer, vehicle were known and it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have sent power to a receiver such as a robot, computer, vehicle in order to effectively power the load.

	Re Claims 17 and 18; Gord disclosure has been discussed above
Gord does not disclose a feedback mechanism to match the resonance of the first and second resonator structures.
However, matching the resonance of the transmitter and the receiver was known and it would have been and it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have used a filter to match the resonance between the transmitter and the receiver in order to maximize the power transfer between the two devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
10/11/2022Primary Examiner, Art Unit 2836